 Case 6:20-cv-00324-JDK-JDL Document 15 Filed 04/27/21 Page 1 of 2 PageID #: 55




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

MICHAEL GREEN,                              §
                                            §
      Plaintiff                             §
                                            §
v.                                          §    Case No. 6:20-cv-324-JDK-JDL
                                            §
LORIE DAVIS, et al.,                        §
                                            §
      Defendants                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Michael Green, proceeding pro se, filed this civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge John D. Love for findings of fact, conclusions of law, and recommendations for

 disposition.

       On Mach 16, 2021, Judge Love issued a Report recommending that the Court

 grant Defendants’ motion to dismiss (Docket No. 13) and dismiss Plaintiff’s claims

 with prejudice for purposes of proceeding in forma pauperis. Docket No. 14. A copy

 of this Report was sent to Plaintiff, but no objections have been received.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),




                                           1
Case 6:20-cv-00324-JDK-JDL Document 15 Filed 04/27/21 Page 2 of 2 PageID #: 56




superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Plaintiff did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews his legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 14) as the findings of this Court. It is

therefore ORDERED that this case is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis for failure to state a claim upon which relief

may be granted.

         So ORDERED and SIGNED this 27th day of April, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
